
	
		II
		110th CONGRESS
		1st Session
		S. 1637
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2007
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish a geothermal heat pump technology
		  acceleration program relating to General Services Administration
		  facilities.
	
	
		1.Geothermal heat pump
			 technology acceleration program
			(a)DefinitionsIn
			 this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of General
			 Services.
				(2)General
			 Services Administration facility
					(A)In
			 generalThe term General Services Administration
			 facility means any building, structure, or facility, in whole or in part
			 (including the associated support systems of the building, structure, or
			 facility), that—
						(i)is
			 constructed (including facilities constructed for lease), renovated, or
			 purchased, in whole or in part, by the Administrator for use by the Federal
			 Government; or
						(ii)is
			 leased, in whole or in part, by the Administrator for use by the Federal
			 Government—
							(I)except as
			 provided in subclause (II), for a term of not less than 5 years; or
							(II)for a term of
			 less than 5 years, if the Administrator determines that use of cost-effective
			 technologies and practices would result in the payback of expenses.
							(B)InclusionThe
			 term General Services Administration facility includes any group
			 of buildings, structures, or facilities described in subparagraph (A)
			 (including the associated energy-consuming support systems of the buildings,
			 structures, and facilities).
					(C)ExemptionThe
			 Administrator may exempt from the definition of General Services
			 Administration facility under this paragraph a building, structure, or
			 facility that meets the requirements of section 543(c) of Public Law 95–619 (42
			 U.S.C. 8253(c)).
					(b)Establishment
				(1)In
			 generalThe Administrator shall establish a program to accelerate
			 the use of geothermal heat pumps at General Services Administration
			 facilities.
				(2)RequirementsThe
			 program established under this subsection shall—
					(A)ensure
			 centralized responsibility for the coordination of geothermal heat pump
			 recommendations, practices, and activities of all relevant Federal
			 agencies;
					(B)provide technical
			 assistance and operational guidance to applicable tenants to achieve the goal
			 identified in subsection (c)(2)(B)(ii); and
					(C)establish methods
			 to track the success of Federal departments and agencies with respect to that
			 goal.
					(c)Accelerated use
			 of geothermal heat Pump technologies
				(1)Review
					(A)In
			 generalAs part of the program under this section, not later than
			 90 days after the date of enactment of this Act, the Administrator shall
			 conduct a review of—
						(i)current use of
			 geothermal heat pump technologies in General Services Administration
			 facilities; and
						(ii)the availability
			 to managers of General Services Administration facilities of geothermal heat
			 pumps.
						(B)RequirementsThe
			 review under subparagraph (A) shall—
						(i)examine the use
			 of geothermal heat pumps by Federal agencies in General Services Administration
			 facilities; and
						(ii)as
			 prepared in consultation with the Administrator of the Environmental Protection
			 Agency, identify geothermal heat pump technology standards that could be used
			 for all types of General Services Administration facilities.
						(2)Replacement
					(A)In
			 generalAs part of the program under this section, not later than
			 180 days after the date of enactment of this Act, the Administrator shall
			 establish, using available appropriations, a geothermal heat pump technology
			 acceleration program to achieve maximum feasible replacement of existing
			 heating and cooling technologies with geothermal heat pump technologies in each
			 General Services Administration facility.
					(B)Acceleration
			 plan timetable
						(i)In
			 generalTo implement the program established under subparagraph
			 (A), not later than 1 year after the date of enactment of this Act, the
			 Administrator shall establish a timetable, including milestones for specific
			 activities needed to replace existing heating and cooling technologies with
			 geothermal heat pump technologies, to the maximum extent feasible (including at
			 the maximum rate feasible), at each General Services Administration
			 facility.
						(ii)GoalThe
			 goal of the timetable under clause (i) shall be to complete, using available
			 appropriations, maximum feasible replacement of existing heating and cooling
			 technologies with geothermal heat pump technologies by not later than the date
			 that is 5 years after the date of enactment of this Act.
						(d)General
			 Services Administration facility geothermal heat Pump technologies and
			 practicesNot later than 180 days after the date of enactment of
			 this Act, and annually thereafter, the Administrator shall—
				(1)ensure that a
			 manager responsible for accelerating the use of geothermal heat pump
			 technologies is designated for each General Services Administration facility
			 geothermal heat pump technologies and practices facility; and
				(2)submit to
			 Congress a plan, to be implemented to the maximum extent feasible (including at
			 the maximum rate feasible) using available appropriations, by not later than
			 the date that is 5 years after the date of enactment of this Act, that—
					(A)includes an
			 estimate of the funds necessary to carry out this section;
					(B)describes the
			 status of the implementation of geothermal heat pump technologies and practices
			 at General Services Administration facilities, including—
						(i)the
			 extent to which programs, including the program established under subsection
			 (b), are being carried out in accordance with this Act; and
						(ii)the status of
			 funding requests and appropriations for those programs;
						(C)identifies within
			 the planning, budgeting, and construction processes, all types of General
			 Services Administration facility-related procedures that inhibit new and
			 existing General Services Administration facilities from implementing
			 geothermal heat pump technologies;
					(D)recommends
			 language for uniform standards for use by Federal agencies in implementing
			 geothermal heat pump technologies and practices;
					(E)in coordination
			 with the Office of Management and Budget, reviews the budget process for
			 capital programs with respect to alternatives for—
						(i)permitting
			 Federal agencies to retain all identified savings accrued as a result of the
			 use of geothermal heat pump technologies; and
						(ii)identifying
			 short- and long-term cost savings that accrue from the use of geothermal heat
			 pump technologies and practices;
						(F)achieves
			 substantial operational cost savings through the application of geothermal heat
			 pump technologies; and
					(G)includes
			 recommendations to address each of the matters, and a plan for implementation
			 of each recommendation, described in subparagraphs (A) through (F).
					(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section, to remain available until
			 expended.
			
